Appeal, as limited by the People’s brief, from so much of an order of the Supreme court, Kings County, entered January 5, 1978, as, after a hearing, granted defendant’s motion to suppress certain oral statements made by him after his arrest. Order affirmed insofar as appealed from. In our view, the statements suppressed by Criminal Term were the "fruit” of defendant’s concededly illegal arrest and contemporaneous search and were not, therefore, admissible in evidence against him (see Brown v Illinois, 422 US 590; People v Stewart, 41 NY2d 65, 70). People v Martinez (37 NY2d 662) is distinguishable on its facts. Gulotta, J. P., Cohalan, Hargett and O’Connor, JJ., concur.